Case 5:20-cv-00042 Document 1-1 Filed on 03/19/20 in TXSD Page 1 of 14




  SCHEDULE
     A
 Case 5:20-cv-00042 Document 1-1 Filed on 03/19/20 in TXSD Page 2 of 14



                                     SCHEDULE A

                            AUTHORITY FOR THE TAKING


          The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, 132 Stat. 348, which appropriated the funds that shall be used for the

taking.
Case 5:20-cv-00042 Document 1-1 Filed on 03/19/20 in TXSD Page 3 of 14




  SCHEDULE
      B
 Case 5:20-cv-00042 Document 1-1 Filed on 03/19/20 in TXSD Page 4 of 14



                                      SCHEDULE B

                                    PUBLIC PURPOSE



       The public purpose for which said property is taken is to conduct surveying, testing,

and other investigatory work needed to plan the proposed construction of roads, fencing,

vehicle barriers, security lighting, cameras, sensors, and related structures designed to help

secure the United States/Mexico border within the State of Texas.
Case 5:20-cv-00042 Document 1-1 Filed on 03/19/20 in TXSD Page 5 of 14




  SCHEDULE
     C
 Case 5:20-cv-00042 Document 1-1 Filed on 03/19/20 in TXSD Page 6 of 14



                                   SCHEDULE C

                                LEGAL DESCRIPTION

                                 Webb County, Texas

Tract: LRT-LRS-1021
Owner: Adrian Golarte, et al.
Acres: 0.88

Situated in Webb County, Texas, and being Lots Number ONE (1), TWO (2), THREE
(3) and FOUR (4), in Block Number ONE HUNDRED FIFTY-SIX (156), EASTERN
DIVISION situated in the City of Laredo, as per map or plat of said City.
Case 5:20-cv-00042 Document 1-1 Filed on 03/19/20 in TXSD Page 7 of 14




  SCHEDULE
      D
 Case 5:20-cv-00042 Document 1-1 Filed on 03/19/20 in TXSD Page 8 of 14



                                      SCHEDULE D

                                       MAP or PLAT




                              LAND TO BE CONDEMNED

Tract: LRT-LRS-1021
Owner: Adrian Golarte, et al.
Acreage: 0.88

* The case caption identifies acreage for the entire parent tract; access to the entire parent
tract may be necessary to complete a survey of the proposed tract outlined in red on the
map above.
Case 5:20-cv-00042 Document 1-1 Filed on 03/19/20 in TXSD Page 9 of 14




   SCHEDULE
       E
Case 5:20-cv-00042 Document 1-1 Filed on 03/19/20 in TXSD Page 10 of 14



                                       SCHEDULE E

                                      ESTATE TAKEN

                                     Webb County, Texas

Tract: LRT-LRS-1021
Owner: Adrian Golarte, et al.
Acres: 0.88

        The estate taken is a temporary, assignable easement beginning on the date
possession is granted to the United States and ending 12 months later, consisting of the
right of the United States, its agents, contractors, and assigns to enter in, on, over and across
the land described in Schedule C to survey, make borings, and conduct other investigatory
work for the purposes described in Schedule B and to access adjacent lands; including the
right to trim or remove any vegetative or structural obstacles that interfere with said work;
reserving to the landowners, their successors and assigns all right, title, and privileges as
may be used and enjoyed without interfering with or abridging the rights hereby acquired;
subject to minerals and rights appurtenant thereto, and to existing easements for public
roads and highways, public utilities, railroads and pipelines.
Case 5:20-cv-00042 Document 1-1 Filed on 03/19/20 in TXSD Page 11 of 14




    SCHEDULE
        F
Case 5:20-cv-00042 Document 1-1 Filed on 03/19/20 in TXSD Page 12 of 14




                                     SCHEDULE F

                       ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is ONE HUNDRED

DOLLARS AND NO/100 ($100.00), to be deposited herewith in the Registry of the Court

for the use and benefit of the persons entitled thereto; and, an additional sum determined

at the conclusion of the temporary estate described in Schedule E to constitute actual

damages, if any.
Case 5:20-cv-00042 Document 1-1 Filed on 03/19/20 in TXSD Page 13 of 14




     SCHEDULE
        G
Case 5:20-cv-00042 Document 1-1 Filed on 03/19/20 in TXSD Page 14 of 14



                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Adrian Golarte                               General Warranty Deed, Document
                                              #1315660, Recorded December 12, 2017,
 Laredo, TX 78046                             Deed Records of Webb County

 GC Refrigeration & Air Condition Inc.        General Warranty Deed, Document
 c/o Gustavo Hernandez, Registered            #1315660, Recorded December 12, 2017,
 Agent                                        Deed Records of Webb County
 201 N. Meadow Avenue
 Suite D
 Laredo, TX 78040
